Title: From George Washington to Anthony Wayne, 28 December 1780
From: Washington, George
To: Wayne, Anthony


                        
                            Dear Sir
                            Head Quarters New Windsor 28th Decr 1780
                        
                        I have recd your favr of the 25th as I did that of the 10th. I think your precautions for the security of
                            your Camp very good—Tho’ I hope, if the Enemy have made a detachment equal to report, which say 2000 to 2500, you will be
                            quiet in your Quarters.
                        You are more in the way of gaining intelligence from New York than I am, and I shall be obliged to you for
                            procuring as much as you can, and transmitting me whatever is material.
                        Mrs Blair having informed that about 2000 shirts, part of the production of the Ladies contribution to the
                            Army, were made up, I have desired her to deliver them to Colo. Miles the Dy Qr M. G. in Philada who has directions to
                            forward 300 of them to you. You will have them distributed among those of the Soldiers who are most in need—or by lot.
                        I very much approve of what I hear is your determination—to hold all your amusements within the line of your
                            Camp—Morris Town would have been exposed to a night excursion from Staten Island.
                        I wish the Compliments of the Season to you and the Gentlemen of the line and am with very great Regard dr
                            Sir Yr &c.
                    